DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 12-14, 20-22, 25-28, and 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, line 23, the limitation providing the characteristic time ranging from 233 to 248 microseconds along the x-axis between third and fourth off-center locations constitutes new matter, which cannot be added to the specification.  In  Claim 1, line 29, the limitation providing that characteristic time at 10 mm increment locations on the face along the x-axis between third and fourth off-center locations is no more than 5% greater than the characteristic time at the center of the striking face, constitutes new matter, which cannot be added to the specification.  In Claim 12, line 23, the limitation providing for characteristic time between -20 mm to 20 mm along the x-axis is between 233 and 248 microseconds constitutes new matter, which cannot be added to the specification.  In Claim 12, line 34, the limitation indicating that he polymer cover layer includes a plurality of surface features to provide a mean roughness of 2.5 to 5 microns, constitutes new matter, which cannot be added to the specification.   In Claim 26, line 24, the limitation providing for characteristic time between -20 mm to 20 mm along the x-axis is between 233 and 248 microseconds constitutes new matter, which cannot be added to the specification.  In Claim 27, line 2, the limitation providing an insert height dimension of at least 50 mm constitutes new matter, which cannot be added to the specification.  In Claim 28, line 3, the limitation indicating an insert width of at least 100 mm constitutes new matter, which cannot be added to the specification.  In Claim 31, line 1, the limitation providing an insert height dimension of at least 50 mm constitutes new matter, which cannot be added to the specification.  In Claim 35, line 1, the limitation indicating that the plurality of surface features have a peak to trough height of no more than 30 microns constitutes new matter, which cannot be added to the specification.  In Claim 36, line 1, the limitation indicating that adjacent surface features are separated by no more than 0.6 mm constitutes new matter that cannot be added to the specification.  
Response to Arguments
Applicant’s arguments submitted 25 July 2022, have been considered but are moot in view of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        10 August 2022